DETAILED ACTION
This office action is in response to amendment filed on 1/11/2021.
Claims 1 – 13 are cancelled.
Claims 14 – 43 are added.
Claims 14 – 43 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 – 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patakula et al (US 20070127690, hereinafter Patakula), in view of Srinivas et al (US 20160330324, hereinafter Srinivas).

As per claim 14, Patakula discloses: A method for pairing in a contact center system comprising: 
(Patakula [0007]: “a resource is allocated to one of a plurality of requests. Each request is stored in at least one of a plurality of queues, each having a predicted wait time”; [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”.)
after the pairing of the first contact, determining, by the at least one computer processor, a [second time] different from the first threshold time and based on a remainder of the set of contacts; (Patakula [0034]: “an agent may become available upon the successful completion of a prior call”; [0036]: “After a resource becomes available, the exemplary resource allocation process 400 updates the WAT of all services classes (queues) that the agent is associated with during step 415. In other words, the WAT is updated for all queues that the agent is configured to service. Thereafter, the resource allocation process obtains the state of the service classes for which the managed resource is qualified (i.e., capable) during step 420. The state of service classes may be obtained, for example, using a publish/subscribe mechanism and may be cached by each resource manager”.)
(Patakula [0038]: “one of the following five service class states can be assigned to a queue 120 to indicate the current performance level… over threshold”; [0040]: “Once the service class with the greatest need is selected during step 430, the managed resource is assigned during step 440 to process the next request associated with the selected service class”.)

Patakula did not teach:
wherein the [second time] comprises a second threshold time; 
wherein the threshold time is determined before another contact is received by the contact center system;

However, Srinivas teaches:
wherein the [second time] comprises a second threshold time; wherein the threshold time is determined before another contact is received by the contact center system; (Srinivas [0040] – [0042])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Srinivas into that of Patakula in order to have the [second time] comprises a second threshold time; wherein the 

As per claim 15, Patakula and Srinivas further teach:
The method of claim 14, wherein at least one of the first threshold time and the second threshold time comprises a wait time limit according to a service level agreement. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”.)

As per claim 16, Patakula and Srinivas further teach:
The method of claim 14, wherein at least one of the first threshold time and the second threshold time comprises an expected amount of wait time before pairing the first contact based on a first pairing strategy. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”.)

As per claim 17, Patakula and Srinivas further teach:
The method of claim 14, wherein at least one of the first threshold time and the second threshold time comprises a wait time having a greatest value in a plurality of wait times. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”; [0038]: “one of the following five service class states can be assigned to a queue 120 to indicate the current performance level… over threshold”; [0040]: “Once the service class with the greatest need is selected during step 430, the managed resource is assigned during step 440 to process the next request associated with the selected service class”.)


As per claim 18, Patakula and Srinivas further teach:
The method of claim 14, further comprising pairing, by the at least one computer processor, a third contact of the remainder of the set of contacts based on determining that the second contact of the set of contacts does not exceed the second threshold (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”; [0038]: “one of the following five service class states can be assigned to a queue 120 to indicate the current performance level… over threshold”; [0040]: “Once the service class with the greatest need is selected during step 430, the managed resource is assigned during step 440 to process the next request associated with the selected service class”.)

As per claim 19, Patakula disclose: A method for pairing in a contact center system comprising: 
determining, by at least one computer processor communicatively coupled to and configured to operate in the contact center system, a first threshold time based on a set of contacts waiting on hold on the contact center system; Reply to Office Action of December 21, 2020(Patakula [0007]: “a resource is allocated to one of a plurality of requests. Each request is stored in at least one of a plurality of queues, each having a predicted wait time”; [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”.)
(Patakula [0034]: “an agent may become available upon the successful completion of a prior call”; [0036]: “After a resource becomes available, the exemplary resource allocation process 400 updates the WAT of all services classes (queues) that the agent is associated with during step 415. In other words, the WAT is updated for all queues that the agent is configured to service. Thereafter, the resource allocation process obtains the state of the service classes for which the managed resource is qualified (i.e., capable) during step 420. The state of service classes may be obtained, for example, using a publish/subscribe mechanism and may be cached by each resource manager”.)
determining, by the at least one computer processor, whether a first contact of the set of contacts exceeds the second threshold time; and pairing, by the at least one computer processor, the first contact of the set of contacts based on determining that the first contact of the set of contacts exceeds the second threshold time. (Patakula [0038]: “one of the following five service class states can be assigned to a queue 120 to indicate the current performance level… over threshold”; [0040]: “Once the service class with the greatest need is selected during step 430, the managed resource is assigned during step 440 to process the next request associated with the selected service class”.)

Patakula did not teach:

wherein the [second time] comprises a second threshold time; 
wherein the threshold time is determined after the receiving and before any contacts of the set of contacts are paired by the contact center system,;

However, Srinivas teaches:
receiving, by the at least one computer processor, a new contact by the contact center system;3Application No. 16/717,724Docket No.: 2211471.00674US2Amendment dated January 11, 2021 wherein the [second time] comprises a second threshold time; wherein the threshold time is determined before another contact is received by the contact center system; (Srinivas [0040] – [0042])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Srinivas into that of Patakula in order to have the [second time] comprises a second threshold time; wherein the threshold time is determined before another contact is received by the contact center system. Patakula teaches compare wait time to threshold to determine the scheduling of tasks, it would have been obvious for one of ordinary skill in the art to calculate the threshold for each waiting call independently to improve the efficiency of the scheduling system of Patakula, such combination would enhance the overall appeals of all references.

As per claim 20, Patakula and Srinivas further teach:
(Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”.)

As per claim 21, Patakula and Srinivas further teach:
The method of claim 19, wherein at least one of the first threshold time and the second threshold time comprises an expected amount of wait time before pairing the first contact based on a first pairing strategy. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”.)

As per claim 22, Patakula and Srinivas further teach:
The method of claim 19, wherein at least one of the first threshold time and the second threshold time comprises a wait time having a greatest value in a plurality of wait times. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”; [0038]: “one of the following five service class states can be assigned to a queue 120 to indicate the current performance level… over threshold”; [0040]: “Once the service class with the greatest need is selected during step 430, the managed resource is assigned during step 440 to process the next request associated with the selected service class”.)

As per claim 23, Patakula and Srinivas further teach:
The method of claim 19, further comprising pairing, by the at least one computer processor, a second contact of the set of contacts based on determining that the first contact of the set of contacts does not exceed the second threshold time. (Patakula [0008]: “The performance level of each of the queues can be evaluated based on one or more predefined criteria. For example, the service level targets can include one or more thresholds for the predicted wait time. The predicted wait time is based on a prior contribution of the resource to servicing one or more of the queues. The resource can be, for example, a call agent associated with a call center”; [0038]: “one of the following five service class states can be assigned to a queue 120 to indicate the current performance level… over threshold”; [0040]: “Once the service class with the greatest need is selected during step 430, the managed resource is assigned during step 440 to process the next request associated with the selected service class”.)

As per claims 24 – 28, they are the system variants of claims 14 – 18 respectively and are therefore rejected under the same rationale.
As per claims 29 – 33, they are the system variants of claims 19 – 23 respectively and are therefore rejected under the same rationale.
As per claims 34 – 38, they are the non-transitory computer processor readable medium variants of claims 14 – 18 respectively and are therefore rejected under the same rationale.
As per claims 39 – 43, they are the non-transitory computer processor readable medium variants of claims 19 – 23 respectively and are therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 - 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196